Citation Nr: 1521601	
Decision Date: 05/20/15    Archive Date: 05/26/15	

DOCKET NO.  09-44 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for postoperative residuals of a March 2005 left partial nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in November 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

In February 2013, the appellant testified before the undersigned at a hearing held in San Antonio, Texas.

Finally, good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran did not incur additional disability as the result of surgery performed at a VA medical facility in March 2005 due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel; he was not provided defective informed consent; and no additional disability was incurred due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

An award of compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from a March 2005 left partial nephrectomy are not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claim Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA evaluations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations/evaluations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony offered during the course of a hearing before the undersigned in February 2013, and both VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151 for Additional Disability Resulting from a Left Partial Nephrectomy

The Veteran seeks entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability allegedly resulting from a left partial nephrectomy on March 8, 2005.  In pertinent part, it is contended that, following a left partial nephrectomy on March 8, 2005, the Veteran experienced increased pain, as well as swelling and a hernia due to negligence on the part of VA medical personnel.  It is further contended that, but for negligence on the part of VA medical personnel, the Veteran would not have undergone the aforementioned surgery, but rather adopted a "wait and see" approach to the growth in his left kidney.

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.  

To determine whether a Veteran has additional disability, VA compares the appellant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability does not establish causation.

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination are furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability is the action or event which directly caused the disability, as distinguished from a remote contributing cause.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or imaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

After considering all information and lay or medical evidence of record in a case with respect to benefits under laws administered by the Secretary, where there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).  The benefit of the doubt rule is inapplicable where the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The evidence shows that on March 8, 2005, the Veteran underwent a left partial nephrectomy for what was thought to be a cancerous tumor in his left kidney, but which ultimately proved to be a nonmalignant angiomyolipoma.  Prior to the surgery, in February 2005, the Veteran was advised of the proposed procedure (a left nephrectomy), as well as available alternate treatments.  The Veteran was advised of possible risks associated with the procedure and potential complications (including bleeding, infection, loss of the entire kidney with the potential for dialysis, damage to adjacent organs, metabolic abnormalities, delayed bleeding, and wound weakness and/or hernia).  The Veteran was given the opportunity to ask questions, and both understood and freely consented without duress or coercion.  

In a Request for Administration of Anesthesia and for Performance of Operations and Other Procedures dated on March 8, 2005, the Veteran indicated that the nature and purpose of his operation, possible alternative methods of treatment, risks involved, and the possibility of complications related to his surgery had been fully explained to him.  The Veteran acknowledged that no guarantees had been made to him concerning the results of the operation or procedure, and that he understood the nature of the operation or procedure to be performed.  Noted at the time was that the Veteran was receiving treatment for a left kidney mass, and that the proposed method of surgical approach was through an incision in his left flank which would expose the kidney, allowing the tumor to be removed.  The proposed benefit noted was the diagnosis and treatment of probable cancer.  Risk/possible problems associated with the Veteran's recovery were described as bleeding, infection, recurrence, urine leakage, and/or damage to adjacent organs.  Alternatives to the proposed surgery were described as observation, radical nephrectomy, laparoscopic nephrectomy, cryo ablation, and radiofrequency ablation.  

At the time of his surgery, the Veteran indicated that he understood the nature of the proposed procedures, as well as the risks involved and expected results, and requested that the procedures in question be performed.  The Veteran further indicated that he had been given the opportunity to ask questions, and that he freely consented to the procedure without duress or cohersion.  

Pertinent evidence of record is to the effect that, subsequent to the surgery, the Veteran complained of continuing left flank pain, as well as swelling and a "grabbing" sensation in the area of the surgery.

In an August 2008 VA report prepared by general surgery a well-healed left flank scar and diastasis of the flank muscles were noted.  There was no evidence on palpation of a discrete hernia defect or inguinal hernia.  A computerized axial tomography (CT) performed in September 2008 revealed a left posterior muscle defect containing fat with partial resection of the 12th rib.  This had been stable since the time of a prior examination.  Additionally noted was stranding posterior to the left kidney representing fat necrosis, also unchanged when compared to a prior examination, in addition to a small hiatal hernia.

Following a CT scan in January 2013 conducted for the purpose of evaluating the Veteran's left flank bulge, there was once again noted a partial resection of the left 12th rib in conjunction with a defect within the left posterior musculature consistent with the previous partial left nephrectomy.  In the post-surgical bed, there was a similar appearance of fat stranding adjacent to the inferior pole of the left kidney, though with a mild increase in dystrophic calcifications since the September 16, 2008 CT of the abdomen and pelvis.  This was judged to most likely represent a fat necrosis from remote surgery in 2005.  The Veteran's left kidney contained a 1.5-centimeter simple renal cyst within the interpolar region.  Multiple nonobstructing calyceal renal calculi were seen bilaterally, though without evidence of hydronephrosis.  Finally, two simple renal cysts were seen within the right kidney, and there was evidence of a moderately sized hiatal hernia.

In July 2013, a VA urologist was asked to review the Veteran's claims folder in its entirety, and furnish an opinion addressing questions regarding the March 2005 left partial nephrectomy.  That VA urologist essentially responded, based on a review of the pertinent evidence of record, that while the Veteran did not suffer a hernia as a result of the aforementioned surgery, he did experience muscle laxity, a common result in an open flank approach for renal surgery.  The VA urologist further indicated that the Veteran's informed consent included notice of the potential for such an outcome.  The urologist opined that an open partial nephrectomy was the standard of care for 2005, the year of the Veteran's surgery.  The VA urologist stated that he saw no evidence of negligence, poor technique, lack of informed consent, or inappropriateness of the Veteran's surgery.  The VA urologist further opined that renal cell carcinoma was appropriately suspected and evident on CT scan such that there was adequate confidence to proceed with an operation, and that a CT scan or other X-ray could not provide an adequate reason "to not treat the lesion otherwise."  Finally, the VA urologist indicated that he saw no evidence to support a claim of disability related to the Veteran's treatment.

In February 2014, it was requested that the VA urologist who had provided the previous opinion (or another urologist, should the prior urologist prove unavailable), once again review the Veteran's claims folder in its entirety, and furnish an addendum opinion regarding various aspects of the appellant's left partial nephrectomy.  In April 2014, the July 2013 VA urologist responded that there was evidence of disability secondary to the current problem of muscle laxity and weakness as a result of an open partial nephrectomy which had affected the Veteran's ability to lift when compared to his preoperative status.  The VA urologist further commented that, while this did not represent a hernia, there was documentation of muscle atrophy and evidence of weakness on physical examination.  The VA urologist opined, however, that this problem did not reflect error, or improper technique or judgment, but was rather the result of a reasonably foreseeable event, which is to say that open partial and radical nephrectomies have been associated with denervation of the abdominal wall musculature, resulting in laxity, weakness, and a bulge.

In November 2014, the Board requested that an independent medical expert in the field of urology review the claims folder in its entirety, and provide an opinion with respect to whether the Veteran did, in fact, incur "additional disability" as the result of his left partial nephrectomy on March 8, 2005.  If so, the independent medical expert was to address whether such disability was the result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of VA medical personnel.

In December 2014, an independent medical expert indicated that he had reviewed all provided documentation and medical charts regarding the Veteran's claim of negligence on the part of the VA, and that, following that review, he had arrived at the following conclusions:

1.  The plan for surgery was appropriate based upon the Veteran's history and imaging.

2.  The Veteran was appropriately informed of the risk and benefits of the surgery, as well as the potential complications, and was consented appropriately.

3.  The surgery was appropriately performed based upon the dictated operative report.

4.  Pathology of the left renal mass revealed an angiomyolipoma, a nonmalignant lesion that is not uncommonly discovered postoperatively.

5.  Follow up examination documented a flank bulge, but no discrete hernia on physical examination.

6.  Follow up imaging (CT scan conducted on January 7, 2013) documented a flank bulge, but no discrete hernia.

The independent medical expert opined that a flank bulge was a very common postoperative finding for any patient undergoing flank surgery (for example, partial or radical nephrectomy).  The expert opined that the bulge could be considered inherent to the procedure, inasmuch as it was nearly impossible to approach the kidney through the flank without disrupting some of the intercostal nerves which controlled the muscle tone of the flank.

According to the independent expert, while it was impossible for him to assess if the  flank bulge was the cause of any significant disability without actually examining the Veteran, it was more likely than not that his flank bulge should not be the cause of any significant disability or affect his quality of life.  In fact, most patients with large flank bulges could typically be managed with an abdominal binder without any need for follow up surgery. 

In light of the aforementioned, the independent medical expert was of the opinion that the Veteran did not incur any additional disability as a result of his left partial nephrectomy on March 8, 2005.  Furthermore, the examiner was of the opinion that there was no evidence of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.

The Board finds the aforementioned opinions of a VA urologist and an independent medical expert highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA urologist and independent medical expert reviewed the Veteran's claims folder, discussed the appellant's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  

Based on the aforementioned, the Board is of the opinion that the probative medical evidence of record preponderates against finding that the Veteran's postoperative residuals of left partial nephrectomy were in any way the result of negligence on the part of VA medical personnel, or due to an event not reasonably foreseeable.

In evaluating the Veteran's claim, the Board has the duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has argued that certain postoperative residuals of his left partial nephrectomy, to include muscle laxity and weakness, a loss of lifting ability, muscle atrophy, and a flank bulge are in some way the result of negligence on the part of VA medical personnel, or a failure to obtain the required informed consent.  However, notwithstanding the Veteran's contentions, a VA urologist, as well as an independent medical expert, have found no evidence that, to the extent the Veteran may have suffered additional disability as a result of his left partial nephrectomy that any disability was the result of negligence and/or a failure to obtain informed consent.  

While the informed consent form the Veteran signed may not have specifically included the aforementioned muscle laxity and weakness, loss of lifting ability, muscle atrophy, and flank bulge as potential complications of the appellant's surgery, he was clearly advised only three weeks prior to that surgery of "possible risks and potential complications," including bleeding, infection, the loss of his entire kidney with the potential for dialysis, and damage to adjacent organs, as well as delayed bleeding and wound weakness and/or hernia.  Moreover, the United States Court of Appeals for Veterans Claims (Court), has held that the failure of consent documents to list specific disclosed risks does not establish a lack of informed consent, given that it could not be presumed that the Veteran's complications were not discussed simply because they were not recorded in the consent documents.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  Clearly, in the case at hand, the Veteran was provided sufficient informed consent prior to his left partial nephrectomy.  This is particularly the case given the fact that any reasonable person faced with similar circumstances (i.e., the potential for renal cancer) would have proceeded with the surgery.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).

The Board acknowledges the Veteran's testimony, however, the Board rejects any assertion which seeks to etiologically relate postoperative residuals of left partial nephrectomy to negligence on the part of treating VA personnel.  The Veteran, as a lay person, is not competent to offer an opinion addressing the etiology of the disorder in question, or to address the standard of medical care provided to him.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 429, 435 (2011)], the issue as to negligence on the part of VA personnel falls outside the realm of knowledge of a lay person.  Such an opinion requires medical knowledge provided by someone qualified by skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of a March 2005 left partial nephrectomy is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


